 

 

COMMONWEALTH OF MASSACHUSETTS

 

 

 

 

LAND COURT
DEPARTMENT OF THE TRIAL COURT FoR LAND COURT
USE ONLY
MORTGAGEE’S AFFIDAVIT

PLACE CASE No.
LABEL HERE

Defendant(s)/Mortgagor(s): Matthew J. Vanderhoop

Property Address: 17 Old South Road, Aquinnah, MA 02535

4. The undersigned makes oath and says that it is (check one):

C] The Mortgagee of the Mortgage which is the subject of this proceeding, in that it is
the person or entity currently holding the subject mortgage and the note;
or

L | The Mortgagee of the Mortgage which is the subject of this proceeding, in that it is
the person or entity currently holding the subject Mortgage and is acting on behalf of
the current holder of the note;
or

x] Acting on behalf of the person(s) or entity(ies) currently holding the subject Mortgage
and the note.

AND

2. The undersigned further makes oath and says that (check one):

x] Notice(s) to Defendant(s)/Mortgagor(s) has/have been given in compliance with
Massachusetts General Laws, Chapter 244, Section 35A, as amended (COPY OF
NOTICE ATTACHED);
or

CI No Notice has been given because no notice is required under Massachusetts

General Laws, Chapter 244, Section 35A, as amended.

Signed under the pains and penalties of perjury this 1$ day of _ Juwec , 2017

 

Piaintiff: Wilmington Savings Fund Society, FSB, doing
business as Christiana Trust, not in its individual
capacity, but solely as trustee for BCAT 2014-10TT

 

 

 

fA .
Title: Fteambead—Ferecir

Team Lead - Forectosure

 

17-028742 / FCO2

 
9990 Richmond Ave
Suite 400 South
Houston, TX 77042
F | N A \ C c Telephone (877) 768-3759
Fax (806) 926-5498
www.selenelinance.com

 

Hours of Operation (CT)
Monday - Thursday: 8 a.m. -9 p.m.
Friday: 8 a.m. - 5 p.m.

 

ie This is an important notice concerning your right to live in yeur home. Have it translated

: at once.

'e Esta carta explica sus derechos legales para permanecer en su propiedad de vivienda. Por
favor traduzca esta notifieacion inmediatamente.

© Este éum aviso importante em relacio ao seu dereito de morar na sua residéncia. Por
favor, tem tradizido imediatamente.

° C'est unc notification importante concernant votre droit de vivre chez vous. Faites-la
traduire immeédiatement.

eo se — i Se EAE, TSE
90 Day Right to Cure Your Mortgage Default

 

06/06/2017 By First Class and Certified Mail

    

MATTHEW J VANDERHOOP

_ Sent Via Certified Mail

 

Re: — Property: 17 OLDS RD
er MA 02535
ene with Selene Finance LP

 

Loan #:

MORTGAGE BROKER:
LOAN ORIGINATOR: Sovereign Bank

To MATTHEW J VANDERHOOP:

We are contacting you because you did not make your monthly loan payment(s] due on fe

 

 

Page | of 21 NMLS= 6312
DMu13
to Selene
Finance LP (“Selene”). You must pay the past due amount of on or before 09/04/2017,
which is 90 days from the date of this notice. The past due amount on the date of this notice is
specified below:

Page 2 of 21
DMO13

 
 

If you pay the past due amount, and any additional monthly payments, late charges or fees that may
become due between the date of this notice and the date when you make your payment, your account
will be considered up-to-date and you can continue to make your regular monthly payments.

Make your payment directly to:
Selene Finance LP

PO Box 71243

Philadelphia, PA 19176-6243

The Loan Resolution Department can be reached at (877) 768-3759.

You may also make a payment by wire transfer with the following informacion:
Bank: Signature Bank

ABA: 026013576

Account No.: 1500960201

Please consider the following:

e You should contact the Homeownership Preservation Foundation (888-995-HOPE) to speak
with counselors who can provide assistance and may be able to help you work with your
lender to avoid foreclosure;

° Ifyou are a MassHousing borrower, you may also contact MassHousing (888-843-6432) to
determine if you are eligible for additional assistance, There may be other homeownership

assistance available through your lender or servicer

® You may also contact the Division of Banks (617-956-1500) or visit
www. mass.gov/foreclosures to find a foreclosure prevention program near you

Page 3 of 21
e After 09/04/2017, you can still avoid foreclosure by paying the total past due amount before a
foreclosure sale takes place. Depending on the terms of the loan, there may also be other
ways to avoid foreclosure, such as selling your property, refinancing your loan, or voluntarily
transferring ownership of the property to Wilmington Savings Fund Society, FSB, doing
business as Christiana Trust, not in its individual capacity, but solely as trustee for BCAT
2014-10TT.

Hf you do not pay the total past due amount of MBB and any additional payments that
may become due by 09/04/2017, you may be evicted from your home after a foreclosure sale. If
Wilmington Savings Fund Society, FSB, deing business as Christiana Trust, not in its
individual capacity, but solely as trustee for BCAT 2014-10TT ferecloses on this property, it
means the mortgagee or a new buyer will take over the ownership of your home.

If you have questions, or disagree with the calculation of your past due balance, please contact Selene
Finance LP at (877) 768-3759 or 9990 Richmond Ave, Suite 400 South, Houston, TX 77042.

Sincerely,
Maria Malaro

Enclosed with this notice, there may be additional important disclosures related to applicable laws and
requirements that you should carefully review.

Page 4 of 21
THIS PAGE CONTAINS MANDATORY DISCLOSURES
The total amount you must pay to cure the default stated herein must be received by 09/04/2017.

Failure to cure the default on or before the date specified may result in acceleration of the sums secured by the
Security Instrument sale of the property and/or foreclosure by judicial proceeding and sale of the property.

If you have not cured the default within ninety (90) days of this notice, Selene, at its option, may require
immediate payment in full of all sums secured by your Security Instrument without further demand or notice,
und foreclose the Security Instrument by judicial proceeding and sale of the property and/or invoke the
statutory power of sale or any other remedies permitted by applicable law, and/or as provided within your
Security Instrument, Selene shall be entitled to collect all expenses incurred in connection with pursuing any of
the remedies provided within the Security Instrument, including but not limited to, reasonable attorney fees and
costs of title evidence.

The default will not be considered cured unless Selene receives "good funds" in the full amount due as listed
herein, This means that if you send any amount other than the full amount due or any form of payment is
returned to us for insufficient funds, the default will not have been cured, No extension of time to cure will be
granted due to a returned payment. Acceptance of an amount less than the full amount due by Selene does not
waive any rights herein, acceleration of the debt or otherwise. If you send an amount less than the full amount
due, Selene can apply the amount received to your account and proceed with the applicable legal remedies,
without further notice to you.

You have the right to reinstate after acceleration and the right to bring a court action to assert the non-existence
of a default or any other defense to acceleration and sale of the property.

This notice remains in effect until the defanit is cured. If you are represented by an attorney, please provide us
with the attorney's name, address and telephone number.

The holder of the mortgage is Wilmington Savings Fund Society, FSB, doing business as Christiana Trust, not
in its individual capacity, but solely as trustee for BCAT 2014-10TT, c/o Wilmington Savings Fund Society,
FSB, doing business as Christiana Trust, 500 Delaware Ave, 11th floor, Wilmington DE, 19801. Selene
Finance LP is the servicer of the loan.

{00286380.DOC)

Selene Finance LP is a debt collector attempting to collect a debt and any information obtained will be used for
that purpose.

Please note that if you are in bankruptcy or received a bankruptcy discharge of this debt, this
communication is not an attempt to collect the debt against you personally.

For Servicemembers and their Dependents: The Federal Servicemembers Civil Relief Act and certain state
laws provide important protections for you, including, under most circumstances, a prohibition on foreclosure
during and twelve months after the servicemember's active duty service, Selene will not foreclose on the
property of a servicemember or his or her dependent during that time, except pursuant to a court order, You
also may be entitled to other protections under these laws, including interest rate and fee relief. Please contact
us to learn more about your rights.
